DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 10-12) and Species V (figures 23-24) in the reply filed on October 09, 2020 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Machine co. (hereinafter “Toshiba”) (JP 6174775 B1, machine translation) in view of Takayuki et al. (hereinafter “Takayuki”)(KR 10-2006-0110808, machine translation).
Regarding claim 1, Toshiba discloses a sheet/film forming roll apparatus (fig. 1) comprising a first roll (12) and a second roll (13) configured to be rotatable in opposition (see arrows on each roll in fig. 1) to each other, a molten resin (7a) is fed into a part between the first roll and the second roll (fig. 1) to thereby form a sheet (see the abstract) or a film, the apparatus comprising:
a first motor (56) configured to rotate the first roll (12);
a second motor (57) including a rotating part on which a plurality of permanent magnets (see claim 1) are arranged, and configured to rotate the second roll (13);
a push-pull unit (5) capable of moving the first roll (12) toward or away from the second roll (13) (see claim 1); and
a power transmission mechanism (95) configured to couple the second motor (57) with the second roll (see claim 1),
the power transmission mechanism (95) comprising an intermediate bearing part (94) and two shaft couplings (74) (see claim 1 and fig. 4),

a variation state of a rotating shaft of the second roll (13) created when bringing the first roll (12) close to and away from the second roll is absorbed to be eliminated as the intermediate shaft part (94) is inclined with respect to the one of the shaft couplings (74) as a base point, thereby maintaining a posture of the rotating shaft of the second motor (57) constant at all times (see claim 1), and 
a shaft direction supporting mechanism configured to support the second roll (13) along a shaft direction in a state where the second roll (13) is rotatable (see fig. 23, which show the second roll (13) coupled to an elastic shaft coupling (120) supported rotatably by two stays (121)).
Toshiba does not expressly disclose each of the rolls has a preset pattern. Takayuki, in a related sheet forming art, teaches it is old and well known to provide a preset pattern on each of two rollers (11 and 48), wherein melted resin supplied a gap portion between the first and second rollers  to form patterns on both sides of the sheet (see page 3 and the last five lines).Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rollers of Toshiba, with preset patterns on their surfaces, as taught by Takayuki, in order to  form patterns on both sides of the sheet when making a double sided transcription type sheet.
As to an axial position adjusting mechanism configured to move the shaft direction supporting mechanism along the shaft direction, the second roll moving in the shaft direction 
Regarding claim 3, Toshiba, as modified by Takayuki, discloses the axial position adjusting mechanism comprises an adjusting plate (a shifting plate 34 in fig. 4 of Takayuki) configured to move the second motor and the power transmission device integrally along the shaft direction.
Regarding claims 4 and 5, Toshiba, as modified by Takayuki, discloses the axial position adjusting mechanism comprises a screw mechanism (38) configured to moves the adjusting plate forward and backward (see fig. 4 of Takayuki). As to the adjusting plate is being moved by a hydraulic actuator having a preload mechanism, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to move the adjusting plate of Toshiba by a hydraulic actuator having a One skilled in the art would make a choice between a screw mechanism and a hydraulic actuator having a preload mechanism for convenience or economic reason.
Regarding claim 6, Toshiba discloses wherein the intermediate shaft part (94) is an integrated single axial member (see fig. 15 of Toshiba) or prepared from a plurality of axial members coupled with each other.
Regarding claim 7, Toshiba discloses wherein the shaft couplings are each a flexible coupling (74) or a ball joint (see para. 111 of the Toshiba).

Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Machine co. (hereinafter “Toshiba”) (JP 6174775 B1, machine translation) in view of Takayuki et al. (hereinafter “Takayuki”)(KR 10-2006-0110808, machine translation) and Hayashi et al. (hereinafter “Hayashi”) (US 5,320,787).
Regarding claim 2, Toshiba discloses a sheet/film forming roll apparatus (fig. 1) comprising a first roll (12), a second roll (13), and a third roll (14) configured to be rotatable in opposition (see arrows on each roll in fig. 1) to each adjacent other, 
 a molten resin (7a) is fed into a part between the first roll and the second roll (fig. 1) to thereby form a sheet (see the abstract) or a film, the apparatus comprising:
a first motor (56) configured to rotate the first roll (12);
a second motor (57) including a rotating part on which a plurality of permanent magnets (see claim 1) are arranged, and configured to rotate the second roll (13);

a power transmission mechanism (95) configured to couple the second motor (57) with the second roll (see claim 1),
the power transmission mechanism (95) comprising an intermediate bearing part (94) and two shaft couplings (74) (see claim 1 and fig. 4),
one of the shaft couplings (74) coupling the second motor (57) and the intermediate shaft part (94) with each other, and another of the shaft couplings (74) coupling the second roll (13) and the intermediate shaft part(94) with each other (fig. 4 and claim 1),
a variation state of a rotating shaft of the second roll (13) created when bringing the first roll (12) close to and away from the second roll is absorbed to be eliminated as the intermediate shaft part (94) is inclined with respect to the one of the shaft couplings (74) as a base point, thereby maintaining a posture of the rotating shaft of the second motor (57) constant at all times (see claim 1), and 
a shaft direction supporting mechanism configured to support the second roll (13) along a shaft direction in a state where the second roll (13) is rotatable (see fig. 23, which show the second roll (13) coupled to an elastic shaft coupling (120) supported rotatably by two stays (121)).
Toshiba does not expressly disclose each of the rolls has a preset pattern. Takayuki, in a related sheet forming art, teaches it is old and well known to provide a preset pattern on each of a plurality of rollers (11 and 48), wherein melted resin supplied a gap portion between the first and second embossing rollers  to form patterns on both sides of the sheet (see page 3 and 
Toshiba, as modified by Takayuki, does not expressly disclose the third roller has a preset pattern, Hayashi discloses a sheet forming apparatus having three rollers (14, 24, and 16), each having a preset pattern (71 on the first roller 14, 71’ on the third roller 16, and 21 on the second roller 24). Hayashi teaches having a preset pattern on the third roll in the same preset pattern on the first roller in order to provide the resin sheet edges with greater precision (col. 7, lines 13-17). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the third roller of Toshiba, with a preset pattern on its surface in the same preset pattern on the first roller, as taught by Hayashi, in order to provide the resin sheet edges with greater precision.     
As to an axial position adjusting mechanism configured to move the shaft direction supporting mechanism along the shaft direction, the second roll moving in the shaft direction along the first roll with movement of the shaft direction supporting mechanism, thereby adjusting the positions of surfaces on the first roll and the second roll along the shaft direction. Takayuki can also be applied to teach an axial position adjusting mechanism (33 and 34) configured to move a shaft direction supporting mechanism (see fig. 4) along a shaft direction (see a horizontal arrows in fig. 4), a second roll (11) moving in the shaft direction along a first roll (48) with movement of the shaft direction supporting mechanism, thereby adjusting the positions of surfaces on the first roll and the second roll along the shaft direction. Therefore, it 
Regarding claim 10, modified Toshiba discloses the axial position adjusting mechanism comprises an adjusting plate (a shifting plate 34 in fig. 4 of Takayuki) configured to move the second motor and the power transmission device integrally along the shaft direction.
Regarding claim 11, Toshiba discloses wherein the intermediate shaft part (94) is an integrated single axial member (see fig. 15 of Toshiba) or prepared from a plurality of axial members coupled with each other.
Regarding claim 12, Toshiba discloses wherein the shaft couplings are each a flexible coupling (74) or a ball joint (see para. 111 of the Toshiba).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various roll apparatuses for manufacturing sheet and a steering apparatus having multiple intermediate shafts.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.








JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	January 15, 2021